In re Entergy New Orleans Inc.; — Defendant; Applying for Supervisory and/or Remedial Writs, Parish of Orleans, Civil District Court Div. E, No. 00-13279; to the Court of Appeal, Fourth Circuit, No. 2005-C-1410.
Granted. The judgment of the court of appeal is vacated and set aside. The case is remanded to the trial court, which is instructed to allow relator to ‘depose the witness prior to production of the audiotapes. Upon completion of the deposition, the trial court should order production of the tapes within a reasonable time prior to the hearing on the motion for new trial, and may continue the hearing if necessary. See Wolford, v. Jo Ellen Smith Psychiatric Hospital, 96-2460 (La.5/20/97), 693 So.2d 1164.